Title: From George Washington to William Brown, 24 November 1785
From: Washington, George
To: Brown, William



Sir,
Mount Vernon 24th Novr 1785.

I am really ashamed, at this late hour to have the receipt of your favor of the 7th of Octor, to acknowledge: but the truth is it was handed to me among many other Letters, got buried, &

was forgot until your second favor of the 8th inst: brough[t] it to remembrance.
Since the receipt of the latter, my time has been much occupied with several matters—some of which were pressing: these, with the expectation of a personal interview (for I have been twice since in Alexandria without seeing you) must plead my excuse for a seeming, tho’ far from an intentional disrespect.
As nothing is of more importance than the education of youth, so consequently nothing can be more laudably beneficial than the association which is formed in Alexandria to effect this desireable purpose. I therefore not only highly approve the institution, but am thankful for the honor done me by enrolling my name among the Managers of it; & as far as it is in my power will give it support.
There is a matter which I will take some other opportunity of bringing before the Trustees for their consideration; that, if it can be made to comport with the present establishmt of the Alexandria Academy, & engrafted therewith—it may become part of the institution. At an hour of more leisure I will communicate it. In the mean while, I am Sir &c.

G: Washington

